292 S.W.3d 589 (2009)
STATE of Missouri, Respondent,
v.
Dexter McKINNIES, Appellant.
Nos. ED 92008, ED 92083.
Missouri Court of Appeals, Eastern District, Division Three.
September 15, 2009.
Chris Koster, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Nancy A. McKerrow, Ellen H. Flottman, Columbia, MO, for Appellant.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Dexter McKinnies, appeals the judgment entered by the Circuit Court of St. Louis County, following his conviction by a jury of first-degree assault, in violation of section 565.050 RSMo. (2000); unlawful use of a weapon, in violation of section 571.030.1(9) RSMo. (Supp. 2006); attempted first-degree robbery, in violation of section 569.020; resisting a lawful stop, in violation of section 575.150 RSMo. (Supp.2006); and two counts of armed criminal action, in violation of section 571.015.[1] Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (2000) except as otherwise indicated. Sections 571.030.1(9) and 575.150 RSMo. (Supp.2006) were the versions of those statutes in effect at the time the defendant committed the charged offenses.